Title: To George Washington from Frantz Joachim von Aken, 15 January 1794
From: Aken, Frantz Joachim von
To: Washington, George


          
            Sir!
            Orebro in Sweden the 15th January 1794.
          
          The 1st instant I humbly took the liberty to wait on the Congress or states of America
            with my Discovery of extinguishing fires; but fearing that
            either have I not rightly adressed the Letter or could there be some hindering accidents
            for it’s arrival, occasioned by our actual wars in Europe: I hope Sir! that You’ll
            graciously excuse my repeated writting to the American People, adressing my discovery
            [to] It’s noble Chief and humbly solliciting Him to order that it may be strictly
            examined and speedily published amongst His dear Countrymen. May it please You Sir, to
            see this done as soon as possible in order that no European surprizes your generous
            nation with noveltys of the Kind, as I sent to all Governments of Europe my discovery
            the very same day as to America, and it is possible that Luck-seekers from our Quarter
            might otherwise turn their ungenerous plans to your Country, after having got hold of
            the true extinguishing art. I beg leave to mention the reason of my suspicion: at the
            last great experiment I exhibited before the Royal family of this Country and all
            foreign ambassadors with many thousand other spectators, some ill-minded persons
            provided them selves with the extinguishing matter, and being informed that the late
            King as well as the Regent had promised me a sum of money, they made their best to
            prevent this and got so far in their success as to deprive me even of
            payment for all those expensif experiments which I by his Majesty’s the late King’s and
            the Regent’s commands made at Stockholm and Drottningholm—This
            being done the Nation began to collect a sum in order to prevent my ruin, every one,
            almost, being sensibel of my unjust sufferings and at the same time thankfull for the
            discovery I allready in the year 1790 published. But then my
            Ennemys made known how farr they had succeeded in analysing my matter and recommended a man in NorrKoping as a fine discoverer of an art equal
            to mine. and tho’, very unfortunately for them, the analysis proved quite misscarried,
            they succeeded however in dividing the People’s opinions; wherefore after all I took the
            party to act as I have now done, giving up the secrecy to all Kings and Governments,
            only depending upon their generosity after a true and fair examination into the
            discovery; which examination also is the only favour I have required for to convince
            myself if it be possible that any better discovery of the Kind ever was mad[e].
          Sir! the great Dr Franklin is no more, but General Washington lives admired and beloved
            of the whole world. What my discovered art of extinguishing fires looses in its
            reputation, for want of the former’s approbation: I certainly shall gain my self as the
            discoverer, if not ⟨r⟩efused your protection or totally deprived of the honour to be
            called usefull even to the free and generous Nation, whos Chief You are. May Heaven
            bless You Sir! and your country! and may America by the art of preventing and
            extinguishing fires hasten the more to the Power You have prepared H⟨er⟩, of making at
            last tremble all those nations, who ⟨e⟩ver dare to be Her enemys. The above-said art
            shall better be explained in the work which soon will be printed and which I beg leave
            to Know where to deposit. The last of my humble desires is that
            You’ll graciously pardon my way of expressing my self, being so little acquainted with
            the American language and I remain with the utmost Respect Sir Your most obed⟨ient⟩
            serva⟨nt⟩
          
            Frantz Joachim von Aken
          
        